Citation Nr: 0622820	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  97-34 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 
20 percent for lumbar paravertebral myositis with small disk 
protrusion.

3.  Entitlement to a disability rating in excess of 
10 percent for hypertension.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to December 
1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD, rated as 
non-compensable; the low back disability, rated at 
20 percent; and hypertension, rated at 10 percent.  The 
veteran perfected an appeal of the assigned ratings.  The 
rating for PTSD was subsequently increased to 50 percent, 
effective in December 1995.

The issue of the rating to be assigned for PTSD is addressed 
in the remand portion of the decision below and is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's diastolic blood pressure readings are 
predominantly less than 110, the systolic blood pressure 
readings are predominantly less than 200, and the disorder is 
asymptomatic.

2.  Effective August 12, 1997, the low back disability is 
manifested by no more than severe intervertebral disk 
syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1995); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

2.  The criteria for a 40 percent disability rating for 
lumbar paravertebral myositis with small disk protrusion were 
met August 12, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295 
(1995); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5243 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Evaluation of Hypertension and Low Back Disability

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in November 
1996.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).
Hypertension

Subsequent to the veteran's appeal of the rating assigned for 
hypertension, the regulations pertaining to the evaluation of 
cardiovascular disorders were revised effective January 12, 
1998.  See Schedule for Rating Disabilities, the 
Cardiovascular System, 62 Fed. Reg. 65,207 (1997) (codified 
at 38 C.F.R. Part 4).  VA's General Counsel has held that 
where a law or regulation changes during the pendency of an 
appeal, the Board should apply the version of the regulation 
that is most favorable to the veteran.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

According to the original rating criteria, Diagnostic Code 
7101 for hypertensive vascular disease (essential 
hypertension) provided a 20 percent rating if the diastolic 
pressure was predominantly 110 or more with definite 
symptoms, and a 10 percent rating if diastolic pressure was 
predominantly 100 or more.  When continuous medication was 
shown to be necessary for control of the hypertension with a 
history of the diastolic blood pressure being predominantly 
100 or more, a minimum rating of 10 percent was assigned.  
38 C.F.R. § 4.104 (1995).

The revised Rating Schedule provides a 20 percent rating if 
the diastolic pressure is predominantly 110 or more, or if 
the systolic pressure is predominantly 200 or more.  A 
10 percent rating applies if the diastolic pressure is 
predominantly 100 or more, or if the systolic pressure is 
predominantly 160 or more.  A 10 percent rating also applies 
if the individual has a history of diastolic pressure that 
was predominantly 100 or more and continuous medication is 
required to control the hypertension.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).

The medical evidence shows that the veteran's blood pressure 
has been measured numerous times since December 1995, and 
that the diastolic pressure was nearly always less than 110 
and was normally less than 90.  The diastolic reading was 110 
in December 1995 and May 1999, but was otherwise less than 
110.  His systolic pressure was consistently less than 200.  
When the diastolic reading was over 90 it was because he was 
not taking his medication, or because his medication needed 
to be changed.  With proper medication, his medical care 
providers found that the hypertension was well controlled.  
The Board finds, therefore, that the criteria for a rating in 
excess of 10 percent have not been met since the veteran's 
separation from service.  Fenderson, 12 Vet. App. at 126-27.  
For that reason the preponderance of the evidence is against 
the appeal to establish entitlement to a higher rating.  See 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001) 
(the benefit of the doubt rule in 38 U.S.C.A. § 5107(b) is 
not applicable if the Board has found that the preponderance 
of the evidence is against the claim).
Lumbar Paravertebral Myositis with Small Disk Protrusion

Subsequent to the initiation of the veteran's appeal, the 
rating criteria for spine disabilities have been revised 
twice.  The rating criteria for intervertebral disc syndrome 
were revised in August 2002, effective September 23, 2002.  
See Schedule for Rating Disabilities, Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. Part 4 (2005)).  The rating criteria for 
disabilities of the spine were revised in August 2003, 
effective September 26, 2003.  See Schedule for Rating 
Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. Part 4 (2005)).  

With the grant of service connection in November 1996, the RO 
evaluated the low back disability under Diagnostic Code 5292 
for limitation of motion of the lumbar spine.  That 
diagnostic code provides a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.  38 C.F.R. § 4.71a (1995).

The veteran's service medical records disclose that he was 
found to have a small central disk protrusion at L5-S1 while 
in service.  His low back disability is, therefore, properly 
rated under Diagnostic Code 5293 for intervertebral disc 
syndrome.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (in selecting a diagnostic code the Board must explain 
any inconsistencies with previously applied diagnostic 
codes).  According to the original rating criteria, 
Diagnostic Code 5293 provided a 60 percent rating if the 
symptoms were pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, with little intermittent relief.  A 40 percent rating 
applied if the symptoms were severe, with recurring attacks 
and intermittent relief.  A 20 percent rating applied if the 
symptoms were moderate, with recurring attacks.  38 C.F.R. 
§ 4.71a (1995).

In addition, Diagnostic Code 5295 provided a 40 percent 
evaluation for severe lumbosacral strain characterized by 
listing of the whole spine to one side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation applied if the symptoms were 
muscle spasm on extreme forward bending, loss of lateral 
spine motion unilateral, in standing position.  38 C.F.R. 
§ 4.71a (1995).

The General Rating Formula for Diseases and Injuries of the 
Spine is currently used to evaluate lumbar spine 
disabilities.  With or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine is rated as 100 percent 
disabling.  Unfavorable ankylosis of the entire thoracolumbar 
spine is rated at 50 percent.  A 40 percent rating applies if 
forward flexion of the thoracolumbar spine is 30 degrees or 
less; or for favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating applies if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment are rated separately under an appropriate 
diagnostic code.  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

Intervertebral disc syndrome is rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months, a 
60 percent rating applies.  For incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, the disability is rated at 
40 percent.  A 20 percent rating applies for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  For purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a (2005).

The medical evidence shows that pursuant to Diagnostic Code 
5293, the criteria for a 40 percent rating were met August 
12, 1997, but not before then.  See Fenderson, 12 Vet. App. 
at 126-27.  On that date a clinical examination, 
electromyography (EMG), and nerve conduction studies (NCS) 
revealed chronic low back pain with radiculopathy in the 
right lower extremity.  After that date the veteran received 
ongoing evaluations and treatment for chronic low back pain 
with radiculopathy, including medication and repeated 
physical therapy.  Multiple examinations prior to that date 
showed muscle spasm in the low back, but no evidence of a 
neurological deficit in either lower extremity.  In addition, 
the evidence did not show listing of the whole spine to one 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Furthermore, the evidence did not show more 
than moderate limitation of motion.  

The veteran underwent a VA examination in June 1996, during 
which he complained of pain in the low back that radiated 
into the posterior aspect of the right leg, and weakness and 
numbness in the right leg.  The range of motion of the spine 
was 40 degrees of forward flexion; 20 degrees of backward 
extension; 25 degrees of lateral flexion, bilaterally; and 
35 degrees of rotation, bilaterally.  There was evidence of 
pain with the range of motion, but on objective examination 
the examiner found no postural abnormalities or deformities 
in the back, no muscle atrophy in the lower extremities, 
reflexes that were +2 and symmetrical, negative straight leg 
raising test bilaterally, and normal muscle strength in both 
lower extremities.  When examined by the Social Security 
Administration (SSA) approximately one month previously, 
there was no pain with lateral flexion and pain with forward 
flexion and extension only at the extremes of motion.  The 
Board finds, therefore, that the limitation of motion 
demonstrated prior to August 1997, including the limitation 
of motion due to pain, was no more than moderate.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40; 
VAOPGCPREC 36-97.  Diagnostic Code 5293, under which the low 
back disability is rated, is not restricted to limitation of 
motion and includes characteristic pain as a rating 
criterion.  The Board finds, therefore, that the applicable 
diagnostic code incorporates all of the functional 
limitations resulting from the service-connected disability.  

When granting an increased rating, the Board must explain why 
a higher rating is not warranted.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  Regarding the original rating 
criteria, the 40 percent rating that has been assigned is the 
maximum schedular rating available under Diagnostic Codes 
5292 and 5295.  Although a 60 percent rating is available 
under Diagnostic Code 5293, the evidence does not show that 
the low back disability is pronounced to warrant the 
60 percent rating.  When examined in February 1999 the 
examiner found that the veteran was not putting forth his 
full effort, and that he was exaggerating the extent of his 
disability.  The examiner found no objective evidence of 
painful movement of the lumbar spine; no evidence of muscle 
spasms; no evidence of weakness or atrophy in the lower 
extremities, with muscle strength of 5/5; no tenderness to 
palpation of the lumbar muscles; no postural abnormalities or 
deformities; and a normal gait cycle.  The veteran underwent 
multiple evaluations for physical therapy in 1999 in which 
the therapist found no evidence of functional limitations due 
to the low back disability, although the veteran continued to 
complain of chronic pain in the low back with radiation into 
the right lower extremity.  The evidence does not show any 
ankylosis of the thoracolumbar spine to support a 50 percent 
rating under the revised rating criteria.  The Board finds, 
therefore, that the low back disability is no more than 
severe and does not warrant a disability rating in excess of 
40 percent.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
higher ratings in June 2002.  In that notice the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b) (2005).

Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  Entitlement to a higher rating for hypertension 
has been denied, so the veteran need not be informed of the 
evidence needed to establish an effective date for a higher 
rating.  The RO notified him of the evidence needed to 
establish entitlement to a higher rating for the low back 
disability, which is the same evidence needed to determine 
the appropriate effective date for the staged disability 
ratings.  The Board finds, therefore, that any deficiency in 
the content of the notice is not prejudicial to him.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the VA 
treatment records he identified and a copy of his SSA claims 
file, and provided him VA medical examinations in June 1996, 
February 1999, February 2001, and August 2002.  He has not 
indicated the existence of any other evidence that is 
relevant to these issues; as such, all relevant data has been 
obtained for determining the merits of his claim and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for hypertension is denied.

A 40 percent rating for lumbar paravertebral myositis with 
small disk protrusion is granted effective August 12, 1997, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.


REMAND

The veteran contends that he is entitled to a disability 
rating in excess of 50 percent for his service-connected 
psychiatric disorder.  Because the medical evidence is not 
clear as to whether his psychiatric disability is due to a 
service-connected disorder versus a nonservice-connected 
personality disorder, the Board finds that additional 
development is required.

The veteran's service medical records show that he was 
hospitalized from February to March 1995 due to suicidal 
threats that occurred in conjunction with a pending Article 
15 hearing.  He was discharged from that hospitalization with 
Axis I diagnoses of PTSD and a depressive disorder not 
otherwise specified.  An Axis II diagnosis was deferred.  The 
diagnosis of PTSD was based on his report of having seen 
casualties while serving in the Persian Gulf War, the 
occurrence of which has not been verified.  

He was taken to the hospital in March 1995 by civilian police 
because he was holding a loaded gun to his head, but was 
apparently released to a medical holding company.  He was re-
admitted to the hospital in April 1995 for evaluation, when 
psychological testing resulted in Axis I diagnoses of PTSD, a 
history of alcohol abuse, and a somatization disorder; and an 
Axis II diagnosis of a schizoid personality disorder with 
anti-social and passive/aggressive traits.

In an April 1995 report the veteran's commanding officer 
stated that the veteran had never entirely adapted to 
military service, in that he often demonstrated a lack of 
respect for superiors and a disregard for discipline.  He 
failed to maintain uniform standards and was often late, 
disrespectful, and uncooperative.  He refused to admit the 
necessity of military standards, had a violent temper, and 
tried to intimidate others, including his superiors.  He had 
received a number of Article 15s and the commanding officer 
recommended that he not be retained in service.

In June 1995 a Medical Evaluation Board (MEB) recommended 
that the veteran be separated from service due to diagnoses 
of PTSD and a personality disorder not otherwise specified 
with anti-social, schizoid, and passive/aggressive traits.  
In August 1995 the Physical Evaluation Board (PEB) returned 
the recommendation to the MEB for clarification of the degree 
of psychiatric disability that was due to the Axis I 
diagnosis (PTSD) versus the Axis II diagnosis (a personality 
disorder).  The PEB noted that the symptoms of PTSD and 
depression occurred coincident with misbehavior by the 
veteran, including pending disciplinary actions and alcohol 
abuse.  The PEB recommended that the traumas claimed by the 
veteran that resulted in the diagnosis of PTSD be further 
investigated through sources other than the veteran.  There 
is no indication in the veteran's personnel records that this 
investigation occurred.  In an October 1995 supplemental 
report, however, the MEB found that the degree of social and 
occupational impairment due to PTSD was mild, but that the 
impairment due to the personality disorder was 
"significant."  The veteran was separated from service with 
a finding that the PTSD was no more than 10 percent 
disabling.

The RO provided the veteran a VA psychiatric examination in 
October 1996, which resulted in the determination that all of 
the veteran's psychiatric impairment was due to the Axis II 
diagnosis of a mixed personality disorder with borderline, 
anti-social, and dependent traits, and an Axis I diagnosis 
only of alcohol abuse, in remission.  In the November 1996 
rating decision now on appeal the RO granted service 
connection for PTSD, depressive disorder based on the 
diagnosis made during service, but rated the disability as 
non-compensable because there were no current manifestations 
of that disability.

The veteran has continued to receive mental health treatment 
from the VA Medical Center (MC) since January 1996 with 
diagnoses that included PTSD, depression, atypical 
depression, and dependent and borderline personality 
disorders.  He was hospitalized at the VAMC in March 1996 
with diagnoses of schizophrenia, PTSD, and alcohol abuse, 
with no Axis II diagnosis.  In October 1998 the RO increased 
the rating for the service-connected PTSD with atypical 
depression from zero to 50 percent, based on the treatment 
records reflecting a diagnosis of depression.

A VA psychiatric examination in January 1999 again resulted 
in the determination that the veteran's mental impairment was 
due to the Axis II diagnosis of a mixed personality disorder 
with borderline, anti-social, and dependent traits, and no 
Axis I diagnosis.  In conjunction with his ongoing appeal of 
the 50 percent rating, the RO provided him another VA 
psychiatric examination in January 2001.  The examiner then 
provided a diagnosis of PTSD by history only, and an Axis II 
diagnosis of a mixed personality disorder.  The examiner 
found that the diagnosis of PTSD was not based on any 
specified stressor(s), and that the veteran's discharge 
certificate did not show any foreign service to support his 
report of having served in the Persian Gulf War.  The 
examiner also referenced the August 1995 report from the 
veteran's commanding officer regarding his conduct prior to 
the hospitalization in 1995, which supported the conclusion 
that his psychiatric impairment was due to a personality 
disorder, not PTSD.

The report of a psychiatric examination in December 1997 that 
was conducted in conjunction with the veteran's claim for SSA 
disability benefits shows that his difficulty in relating to 
others was due to characterological problems.  The examiner 
did not otherwise provide any psychiatric diagnosis.  The 
veteran was awarded SSA disability benefits in July 1996, 
with an onset date of December 1, 1995, based on a primary 
diagnosis of a schizophrenic disorder as shown in the March 
1996 VA hospital summary.

The veteran underwent an additional VA psychiatric 
examination in August 2002, which resulted in an Axis I 
diagnosis of PTSD with depression and an Axis II diagnosis of 
a personality disorder not otherwise specified with strong 
borderline characteristics.

The RO subsequently received verification from the service 
department that the veteran served in the Southwest Asia 
theater of operations from January to May 1991.  His military 
occupational specialty (MOS) was a track vehicle repairer.  
The events he claimed to have experienced while serving in 
the Persian Gulf War have not, however, been verified.  In 
addition to the diagnosis of PTSD, however, and regardless of 
whether his claimed stressors are verified, the veteran was 
given the Axis I diagnosis of depression while in service.  
It is unclear from the available evidence, however, whether 
his current psychiatric disability is due to the Axis I 
diagnosis of depression or the Axis II diagnosis of a 
personality disorder.  

VA compensation benefits are not payable for personality 
disorders, which are characterized by developmental defects 
or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995); 38 C.F.R. 
§ 3.303(c).  The Board finds that remand of this issue is 
required in order to determine to what extent, if any, the 
impairment of the veteran's social and occupational 
functioning is due to an Axis I diagnosis, for which 
compensation is payable, versus the Axis II diagnosis, for 
which the payment of compensation is precluded.

Accordingly, this issue is remanded for the following action:

1.  Provide the veteran a VA psychiatric 
examination to determine the etiology and 
severity of his psychiatric 
symptomatology.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including psychological testing, that are 
deemed necessary.

The examiner should consider the history 
of the veteran's psychiatric disorder and 
the current symptomatology, and provide a 
diagnosis for any psychiatric pathology.  
The examiner should also describe the 
effect of the psychiatric symptomatology 
on the veteran's social and occupational 
functioning, including a Global 
Assessment of Functioning (GAF) score in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders.  
The examiner should also quantify the 
extent to which any limitations in social 
and occupational functioning are due to a 
service-connected Axis I diagnosis, 
including PTSD and/or depression, versus 
a nonservice-connected personality 
disorder.  If it would aid the examiner 
in distinguishing the symptoms of the 
nonservice-connected personality 
disorder, he/she can provide a GAF score 
based on the Axis I symptomatology alone.  
If the functional limitations imposed by 
the nonservice-connected personality 
disorder cannot be distinguished, the 
examiner should so state.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue remaining on appeal.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


